DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (4903407).
Fischer teaches a single-cylinder cutting device (fig. 1 ref. 10 fig. 5 ref. 20), where it is noted the claims are open with respect to comprising and/or single-cylinder cutting device relative structure of ref. 10 and ref. 20 comprising:
A cutting cylinder (fig. 1 ref. 20, fig. 5 ref. 20) including a circular bottom end (fig. 1, ref. 26) including a cutting edge (fig. 5 ref. 92; serration points) extending around a portion  of said circular bottom end (fig. 5 ref. 92; extending relative same axis of wall ref. 20; alternatively relative serration points around bottom;  col. 2 line 64) and a gap in the cutting edge (fig. 5 ref. 92; area between serration points) extending around another portion of said circular bottom end (fig. 5 ref. 92; area extending relative same axis of wall ref. 20 between serration points; alternatively relative area between serration points around bottom;  col. 2 line 64), said cutting cylinder capable of penetrating a coconut outer shell when said cutting cylinder is placed on the top of said crown of a coconut outer shell (col. 3 lines 30-32).
a circular top end (fig. 1 ref. 11) having a flat cap (fig. 1 ref. 21, fig. 1 ref. 23) that provides a striking surface (col. 3 lines 11-12; abuts; col. 3 lines 3-7; compressed), said flat cap being configured to transfer a force from said striking surface to said cutting edge (col. 3 lines 26-35).
a cylindrical surface (fig. 1 ref. 10, fig. 5 ref. 20) extending axially between said circular bottom end and said circular top end (fig. 1 ref. 10), 
a cut out region in the circular bottom end and cylindrical surface (area between serration points hollow across), the cut out region extending radially across the gap in the cutting edge (area between serration points; relative cylindrical perimeter) and axially from the circular bottom end edge into the cylindrical surface (area between serration points relative vertical axis), wherein the cut out region and gap are configured to prevent said cutting cylinder from cutting said crown of a coconut outer shell proximal to said gap (serration points cut relative gap between), 
said gap in said cutting cylinder preventing said cutting cylinder from cutting said crown of a coconut outer shell proximal to said gap (fig. 1 ref. 13 relative cylindrical perimeter fig. 1 ref. 50),
and a handle (fig. 1 ref. 33), connected to an outside of the cylindrical surface (fig. 1 ref. 34), the handle extending outwardly and perpendicular to the axis of said cutting cylinder (fig. 1).
Though silent to the device for “opening the crown of a coconut outer shell” the recitations in the claims is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.
Fischer further teaches a grip on the handle on the cutting cylinder (fig. 1 ref. 35; finger grip).
With respect to device claim 28, a tubular element (fig. 5 ref. 20) including a top end (fig. 1 ref. at ref. 22), a bottom end (fig. 5 ref. 92) and a wall extending therebetween (fig. 5 ref. 20), the wall including an exterior surface (fig. 5 ref. 20; outer surface defining wall cylindrical perimeter) and an interior surface (fig. 5 ref. 20; inner surface defining hollow area), the interior surface defining a central opening extending longitudinally through the bottom end (fig. 1 area ref. 26), tubular element (hollow) and top end (hollow);
a cutting edge (fig. 5 ref. 92 serration points) and a recessed non-cutting edge (fig. 5 ref. 92 area between serration points) on the bottom end and surrounding the central opening (fig. 5 ref. 92 around perimeter), the recessed non-cutting edge defining a gap in the bottom end and wall (fig. 5 ref. 92 area between serration points as opposed to edge without serrations), the gap extending from the cutting edge into the wall towards the top end (fig. 5 ref. 92 area between serration points extending to point), the recessed non-cutting edge configured to prevent an area of coconut, corresponding to the gap, from being cut (serration points cut as opposed to gap between), 
a laterally extending surface (fig. 1 ref. 23; col. 3 lines 3-5 stopper) on the top end of the tubular element, the laterally extending surface (taken with respect to either “a surface” or tubular element) configured to receive force and transfer the force through the tubular element to the cutting edge (col. 3 lines 29-36) and a handle extending substantially perpendicular to the wall of the tubular element (fig. 1 ref. 35).
Fischer teaches a handle for holding the device (col. 3 lines 24-25).  Thus since the Fischer teaches a handle, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced and since the particular placement of the handle for its same purpose of holding the device would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the handle as taught by Fischer directly connected or attached to the exterior surface of the tubular element as claimed for its art recognized and applicants intended purpose of providing a handle which enables the user to hold the device as taught by Fischer (col. 3 lines 24-25).
The handle includes a grip (fig. 1 ref. 35 finger undulations)
The cut out region is longitudinally aligned with the handle attached to the outside of the cylindrical surface (hollow length).
The flat cap extends inwardly from the circular top end (fig. 1 ref. 21).
The laterally extending surface surrounds the central opening (fig. 1 ref. 21; fig. 1 ref. 11)
Wherein the laterally extending surface surrounding the central opening extends inwardly towards the central opening (fig. 1 ref. 21).
Wherein the tubular element is annular or cylindrical (fig. 1; fig. 5).
The handle is attached to the exterior surface at a position on the exterior surface (fig. 1 ref. 34) and the gap is longitudinally aligned with a position (fig. 1 handle perpendicular to hollow area of cylinder).
The handle has a width (fig. 1 vertical axis of handle) and the gap extends radially in the wall at least as long as the width of the handle (fig. 1 hollow area greater than handle width).
The surface extends laterally (fig. 1 ref. 21 horizontal axis) and perpendicular to the wall (fig. 1 ref. 21 horizontal axis, surface across) and central opening (fig. 1 ref. 21 horizontal axis, surface across).
Though Fischer is silent to teaching the handle is between 4 and 14 inches in length Fischer teaches applicants claimed handle for its art recognized and applicants intended purpose of providing a hand operated cutting tool. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a desired handle size since the mere scaling up or down of a prior art process capable of being scaled up, or down, if such were the case, would not establish patentability in a claim to an old process so scaled since in the instant case Fischer teaches a handle enabling a user to hold the device (col. 3 lines 25-26).
Though Fischer is silent to the diameter of the cutting cylinder, Fischer does teach a cutting cylinder for fruit and vegetables and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a desired cutting cylinder diameter since fruit and vegetables are different sized thus providing a size specific to a desired fruit or vegetable.
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (4903407) in view of Raz (20030037440).
With respect to device claim 37, a tubular element (fig. 1 ref. 10, fig. 5 ref. 20) including a top end (fig. 1 ref. 11), a bottom end (fig. 1 ref. 13, fig. 5 ref. 92) and a wall extending therebetween (fig. 1 ref. 10, fig. 5 ref. 20), the wall including an outer surface (fig. 1 ref. 10, fig. 5 ref. 20; outer surface defining wall cylindrical perimeter) and an inner surface (fig. 1 ref. 10, fig. 5 ref. 20; inner surface defining hollow area), the inner surface defining a central opening extending longitudinally through the bottom end (hollow through serration point), tubular element (hollow) and top end (hollow);
a cutting edge on the bottom end (fig. 5 ref. 92 serration points), the cutting edge extending between two ends (fig. 5 ref. 92 first end bottom of formed serration point; second end relative vertical length of serration from bottom) and around a perimeter of the bottom end (fig. 5 ref. 92 relative bottom ref. 26).
a cut out in the wall of the tubular element (area between serration points hollow across), the cut out extending laterally between the two ends of the cutting edge (fig. 5 ref. 92; area between and lateral of point length) and longitudinally through the wall towards the top end (fig. 5 ref. 92 area between), and the cut out extending around the perimeter of the bottom end (fig. 5 relative serrations), wherein the cutting edge and cut out define the entire perimeter of the bottom end (fig. 5);
A flat surface on the top end (fig. 1 ref. 23; col. 3 lines 3-4; flat relative horizontal axis), the flat surface defining the central opening at the top end (col. 3 lines 3-4; internal bore of stopper) such that the central opening at the top end is narrower than the central opening at the bottom end (col. 3 lines 3-4; stopper within ref. 22; narrower since internal to) and a handle attached to the outer surface, the handle extending outwardly from the wall of the tubular element (col. 3 lines 24-25).
Fischer teaches a handle for holding the device (col. 3 lines 24-25).  Thus since the Fischer teaches a handle, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced and since the particular placement of the handle for its same purpose of holding the device would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the handle as taught by Fischer directly connected or attached to the exterior surface of the tubular element as claimed for its art recognized and applicants intended purpose of providing a handle which enables the user to hold the device as taught by Fischer (col. 3 lines 24-25).
Fischer teaches a device for coring and thus one of ordinary skill in the art would have been motivated to look to the art of known coring devices as taught by Raz.
Though silent to a single cut out, Fischer and Raz both teach the cutting edge relative a bottom of a cylinder comprising serrations.  Thus with respect to Independent claim 37 and dependent claims 35 and 36, since both teach the same serrations, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single cut out in the wall as taught by Raz (par. 0027 ref. 28 separate from, “cut out of element”) relative the cut serrations as taught by Raz for its art recognized purpose of providing a cutting surface which is to be placed against the food item (par. 0027).
In addition since there are two structures relative the serrations, i.e. the cutting edge defines the entire perimeter of the bottom end or the cutting edge further comprises a single cut out which define the entire perimeter of the bottom end as taught by Raz.  Applicant is using known components to obtain expected results. There is nothing patentable unless a coaction or cooperative relationship between the selected cutting structure as taught by the prior art, produces a new, unexpected, and useful function. In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). 
Fischer teaches a handle for holding the device (col. 3 lines 24-25).  Thus since the Fischer teaches a handle, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced and since the particular placement of the handle for its same purpose of holding the device would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the handle as taught by Fischer directly connected or attached to the exterior surface of the tubular element as claimed for its art recognized and applicants intended purpose of providing a handle which enables the user to hold the device as taught by Fischer (col. 3 lines 24-25).

Response to Arguments
	Applicants amendments have overcome the 112 2nd rejection and thus have been withdrawn.
Applicants urgings in light of the claim amendments have been considered and are persuasive, however Fischer is still relied upon with respect to the inner cutting cylinder ref. 20 and specifically with respect to fig. 5. 
With respect to applicants urging directed to serrated edges, and specifically with respect to claims 22 and 28.  It is noted claim 22 is not limited in number of cut-out regions and instead provides the “cut-out regions” in the instant case with respect to broadly the structure of serrations as taught by Fischer and known in the art.  With respect claim 28, though applicant urges the recess provides cutting, it is initially noted the non-cutting edge is taken with respect to a same “recessed” structure relative “the bottom end”, where the area between serrations comprises a same recessed structure.  Importantly, the gap/cut out regions are not limited in number and thus is encompassed by serrations comprising points separated by “gaps” as taught by Fischer and further with respect to a “cut out region” relative a hollow area within the cylindrical perimeter.  Intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to applicants urging directed to the handle, applicants claims are open with respect to the phrase “comprising”.  Though Fischer is silent to the claimed handle on ref. 22 importantly Fischer does teach a handle.  Thus since the Fischer teaches a handle, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced and since the particular placement of the handle for its same purpose of holding the device would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the handle as taught by Fischer directly connected or attached to the exterior surface of the tubular element as claimed for its art recognized and applicants intended purpose of providing a handle which enables the user to hold the device as taught by Fischer (col. 3 lines 24-25).
With respect to applicants urging directed to newly added claims 35-36 and Independent claim 37, and thus in response to applicant's arguments against the references individually it is noted that although Fischer is silent to a single gap or cut-out, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Raz is relied upon to teach such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792